Exhibit 10.10

CAPELLA EDUCATION COMPANY

EXECUTIVE SEVERANCE PLAN

(As Originally Effective February 1, 2003 and as Amended

May 11, 2005, May 25, 2006, September 11, 2006 and December 13, 2007)

 

I. INTRODUCTION

Capella Education Company (“CEC”) has established the Capella Education Company
Executive Severance Plan (the “Plan”) to provide severance pay and other
benefits to eligible employees of CEC and its subsidiaries whose employment
terminates under certain covered circumstances. CEC, in its complete and sole
discretion, will determine who is an eligible employee, the requirements to
receive severance benefits, and the amount of any benefits.

The Plan was originally effective February 1, 2003. The Plan was amended
effective May 11, 2005 and May 25, 2006. The Plan, as amended in this document,
is effective for eligible employees who terminate on or after September 11,
2006. This Plan supersedes and replaces any policy, plan or practice that may
have existed in the past regarding the payment of severance benefits to eligible
employees, with the exception of the Capella Education Company Senior Executive
Severance Plan. However, any individual written employment contract or agreement
between CEC (or a subsidiary) and an eligible employee that specifically
provides for the payment of severance benefits remains in force, as detailed
below.

This document is both the “Plan document” and the “Summary Plan Description” for
the Plan.

Any reference in this Plan to “Capella” includes CEC and its subsidiaries.

 

II. ELIGIBILITY

Only those employees who have been designated in writing by CEC’s Chief
Executive Officer (“CEO”) as eligible to participate in the Plan are eligible to
become participants in the Plan. However, any employee who is a participant in
the Capella Education Company Senior Executive Severance Plan is not eligible to
participate in this Plan while participating in that plan, regardless of any
designation to the contrary.

The terms of the written designation by the CEO, not the employee’s job title or
classification for other purposes, determine whether an employee is eligible for
benefits under the Plan. The written designation for a particular employee may
be changed from time to time at the discretion of the CEO.

 



--------------------------------------------------------------------------------

If you are designated as an eligible employee, you must also complete 90 days of
service with Capella, measured from your most recent date of hire, prior to
becoming a participant in the Plan.

You will cease to be a participant in this Plan when you cease to be designated
by CEC as an eligible employee.

 

III. SEVERANCE EVENTS

In general, if you are an eligible participant in this Plan, and you comply with
all provisions and requirements of the Plan, you will receive severance benefits
if your employment with Capella is involuntarily terminated other than for
Cause. A voluntary termination by you for Good Reason within 24 months following
a qualified Change in Control is also a severance eligible event. These concepts
are described in detail below.

“For Cause”. You will not be eligible for benefits under this Plan if your
employment is terminated by Capella “for Cause.” “Cause” means 1) employee’s
commission of a crime or other act that could materially damage the reputation
of Capella; 2) employee’s theft, misappropriation, or embezzlement of Capella
property; 3) employee’s falsification of records maintained by Capella; 4)
employee’s failure substantially to comply with the written policies and
procedures of Capella as they may be published or revised from time to time (in
writing, on the Faculty Center website, or on the Stella intranet); 5)
employee’s misconduct directed toward learners, employees, or adjunct faculty;
or 6) employee’s failure substantially to perform the material duties of
employee’s Capella employment, which failure is not cured within 30 days after
written notice from Capella specifying the act of non-performance.

“Good Reason”. If you terminate employment with Capella voluntarily, you will be
eligible for Plan benefits only if you terminated with Good Reason following a
qualified Change in Control, as defined below. “Good Reason” means 1) the
demotion or reduction of your job responsibilities upon a Change in Control; 2)
your total targeted compensation is decreased by more than ten percent in a
twelve month period; or 3) a reassignment of your principal place of work,
without your consent, to a location more than 50 miles from your principal place
of work upon a Change of Control. To be eligible for Plan benefits, you must
terminate employment for Good Reason within 24 months after the date of the
qualified Change in Control. In addition, you must have provided written notice
to CEC of the asserted Good Reason not later than 30 days after the occurrence
of the event on which Good Reason is based and at least 30 days prior to your
proposed termination date. CEC may take action to cure your stated Good Reason
within this 30-day period. If CEC does so, you will not be eligible for Plan
benefits if you voluntarily terminate.

“Change in Control”. For purposes of this Plan, a qualifying “Change in Control”
of CEC shall be deemed to occur if any of the following occur:

 

-2-



--------------------------------------------------------------------------------

(1) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) acquires or becomes a
“beneficial owner” (as defined in Rule 13d-3 or any successor rule under the
Exchange Act), directly or indirectly, of securities of CEC representing the
following: (i) 50% or more of the combined voting power of CEC’s then
outstanding securities entitled to vote generally in the election of directors
(“Voting Securities”) at any time prior to CEC selling any of its shares in a
public offering pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) 35% or more of the
combined voting power of CEC’s then outstanding Voting Securities at any time
after CEC sells any of its shares in a public offering pursuant to a
registration statement filed under the Securities Act. Provided, however, that
the following shall not constitute a Change in Control:

(A) any acquisition or beneficial ownership by CEC or a subsidiary;

(B) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by CEC or one or more of its
subsidiaries;

(C) any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 50% of both the
combined voting power of CEC’s then outstanding Voting Securities and the Shares
of CEC is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who beneficially owned Voting Securities and
Shares of CEC immediately prior to such acquisition in substantially the same
proportions as their ownership of such Voting Securities and Shares, as the case
may be, immediately prior to such acquisitions;

(D) any acquisition of Shares or Voting Securities in CEC’s initial public
offering pursuant to a registration statement filed under the Securities Act.

(2) A majority of the members of the Board of Directors of CEC shall not be
Continuing Directors. “Continuing Directors” shall mean: (A) individuals who, on
the date hereof, are directors of CEC, (B) individuals elected as directors of
CEC subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of CEC or (C) any individual elected or
appointed by the Board of Directors of CEC to fill vacancies on the Board of
Directors of CEC caused by death or resignation (but not by removal) or to fill
newly-created directorships;

(3) Approval by the stockholders of CEC of a reorganization, merger or
consolidation of CEC or a statutory exchange of outstanding Voting Securities of
CEC, unless, immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the persons who were the beneficial
owners,

 

-3-



--------------------------------------------------------------------------------

respectively, of Voting Securities and Shares of CEC immediately prior to such
reorganization, merger, consolidation or exchange beneficially own, directly or
indirectly, more than 50% of, respectively, the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors and the then outstanding shares of common stock, as the case may be,
of the corporation resulting from such reorganization, merger, consolidation or
exchange in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation or exchange, of the Voting
Securities and Shares of CEC as the case may be; or

(4) Approval by the stockholders of CEC of (x) a complete liquidation or
dissolution of CEC or (y) the sale or other disposition of all or substantially
all of the assets of CEC (in one or a series of transactions), other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 50% of, respectively, the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and the then outstanding shares of common
stock of such corporation is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who were the beneficial owners,
respectively, of the Voting Securities and Shares of CEC immediately prior to
such sale or other disposition in substantially the same proportions as their
ownership, immediately prior to such sale or other disposition, of the Voting
Securities and Shares of CEC, as the case may be.

At all times after CEC sells any of its shares in a public offering pursuant to
a registration statement filed under the Securities Act, the references to 50%
in subsections (1)(C), (3) and (4) above shall be changed to 65%.

 

-4-



--------------------------------------------------------------------------------

Release Required. Regardless of the reason for your termination, you will not be
eligible for Plan benefits unless you sign a release form after your employment
with CEC or a subsidiary actually terminates. You may obtain a copy of the
current release form at any time by contacting the CEC Human Resources
Department. However, CEC will determine the contents of the release form, and
may revise it from time to time as appropriate to deal with particular severance
situations. As such, the release form you will be required to sign to receive
benefits under the Plan may differ from any release form you previously
received.

The release will generally include provisions regarding noncompetition with
Capella for a period of time after your employment terminates, confidentiality,
return of Capella property and other topics, including a release of all claims
against Capella, its employees and its representatives. The release may also
include other topics in a given situation, including non-solicitation of clients
and/or employees and compliance with CEC policies (such as code of conduct,
business ethics and insider trading, as applicable). Severance benefits will be
paid only after any period for rescinding the release has expired. If you
violate the release, CEC will no longer be required to pay you any remaining
severance benefits due to you under the Plan.

Ineligibility for Benefits. Severance benefits will not be paid under this Plan
in any of the following circumstances:

 

  •  

You are offered another position with Capella (or the successor/purchasing
entity) and you refuse to accept that position, other than for Good Reason in
connection with a qualified Change in Control.

 

  •  

You voluntarily terminate your employment with Capella (or the
successor/purchasing entity), other than for Good Reason in connection with a
qualified Change in Control.

 

  •  

Your termination of employment does not qualify as a “separation from service”
under Internal Revenue Code Section 409A or any guidance issued thereunder.

 

  •  

Your employment is terminated by Capella (or the successor/purchasing entity)
for Cause, whether or not in connection with a Change in Control.

 

  •  

You are placed on a temporary layoff.

 

  •  

Your employment terminates due to death, disability, or failure to return to
work for Capella following a leave of absence, layoff or any other period of
authorized absence from Capella.

 

  •  

You refuse to sign the release form prepared by CEC, or you rescind the release
before it becomes final.

 

  •  

You are a participant in the Capella Education Company Senior Executive
Severance Plan at the time of your termination.

 

-5-



--------------------------------------------------------------------------------

  •  

You leave Capella under any other program in which management solicits and
accepts voluntary terminations (in which case, severance pay will be determined
and paid only under the other program).

 

  •  

You are covered by an individual written employment contract or agreement with
Capella at the time your employment terminates that provides for severance pay
or other benefits upon termination, except as described below.

 

IV. PLAN BENEFITS

A Participant who experiences a qualifying severance event under Section III
will be eligible to receive severance benefits under the Plan, including
severance pay, outplacement assistance and continuation coverage under certain
employee benefit plans.

Severance Pay

The amount and type of severance pay provided under the Plan depends on the
severance event.

Involuntary Termination. If your employment is involuntarily terminated by
Capella, other than for Cause or within 24 months after a qualified Change in
Control, you will be entitled to severance pay equal to six months of your base
salary.

Change in Control. If you voluntarily terminate for Good Reason following a
Change in Control, or if you are involuntarily terminated other than for Cause,
within 24 months after a qualified Change in Control, you will be entitled to
severance pay equal to twelve months of your base salary. You will also be
entitled to 80% of the amount of any targeted bonus for the year in which you
terminate, prorated to the date of termination, without regard to performance.

Your “base salary.” Severance pay under this Plan is calculated using your base
salary at the time your employment terminates. Base salary excludes all bonuses
(such as signing bonuses and incentive bonuses), stock options, profit sharing,
benefits, taxable fringes, expenses allowances or reimbursements, imputed
income, or any other special compensation.

Payment. Generally, you will receive any severance pay you are entitled to in
bi-weekly payments, spread out over the number of months on which your severance
amount is based. Severance payments will begin as soon as administratively
feasible after the date the release becomes irrevocable.

However, if as of the date of your separation from service, (a) you are a
“specified employee,” as such term is defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and regulations thereunder;
(b) CEC’s stock is then

 

-6-



--------------------------------------------------------------------------------

publicly traded on an established securities market; and (c) any amount of your
total severance pay under this Plan exceeds the applicable separation pay
exclusion determined pursuant to the regulations under Code Section 409A, you
will receive that excess amount of your severance pay in accordance with the
following rules. To the extent that payment of any portion of such excess amount
would otherwise occur during the first six months after your separation from
service, that portion of the excess amount will be paid as of the first
bi-weekly payment date occurring on or after the first day of the seventh month
following your separation from service, in addition to any other payment of your
severance pay due on that date. After that date, any unpaid amount of your
severance pay will continue to be paid bi-weekly for the remainder of the number
of months on which your total severance pay amount is based.

Outplacement Assistance

Participants eligible for benefits under this Plan will be eligible for up to 6
months of outplacement assistance. Any outplacement assistance provided under
this Plan will be paid directly to the outplacement agency.

Continuation Coverage

Federal and state laws require CEC to offer certain departing employees (and
where applicable, their dependents) the right to continue coverage, at their own
expense, under our group health, dental and life insurance programs. For health
and dental benefits, this continuation coverage is called COBRA. Upon
termination of employment, you will receive information further describing how
this continuation coverage works, its limitations, and your rights and duties to
maintain coverage.

If you are eligible for benefits under this Plan, CEC will pay the regular
employer portion towards your continued coverage under CEC’s group health,
dental and basic life insurance plans for the number of months upon which your
severance pay is based. For example, if you are a entitled to six months of
severance pay, CEC will contribute to your continuation coverage for six months,
subject to the limitations described below. After that time, you must pay the
entire cost of continuation coverage if you wish to continue coverage.

To receive this continuation coverage benefit, you must elect continuation
coverage in accordance with the documents you receive. In addition, you must pay
the remaining portion of the cost of your continued coverage. If CEC changes the
portion it contributes toward benefit coverage for active employees, it may also
change its employer portion for purposes of continuation coverage benefits under
this Plan. Any continuation benefit provided under this Plan will be paid
directly to the applicable health, dental and/or basic life insurance program.
If you are not eligible for continuation coverage at the time of termination or
if you do not properly elect continuation coverage, you will not receive any
payments in lieu of this subsidized continuation coverage.

 

-7-



--------------------------------------------------------------------------------

If you lose eligibility for COBRA or other continuation coverage, as described
in the COBRA documents you will receive, CEC will stop paying its portion of the
premiums for your continuation coverage.

Reductions of Severance Benefits

All severance benefits payable under this Plan will be reduced by the amount of
any severance or similar payment required to be paid to you by CEC under
applicable federal, state, and local laws. Cash severance payments are also
subject to all applicable withholding, including state and federal income tax
withholding and FICA and Medicare tax withholding.

In addition, in no event will the severance amount you receive exceed two times
your yearly salary for the twelve months preceding your termination (or the
amount you would have earned had you worked a full year).

Severance pay under this Plan will be reduced (offset) by the amount of any
payment made by CEC to you pursuant to an employment contract, agreement or
other severance arrangement, to the extent such payment is called a severance
payment or otherwise becomes payable due to a termination. If such an agreement,
contract or arrangement provides for severance payments in excess of those
provided under this Plan, no severance pay will be due under this Plan, however,
you may still be eligible for other benefits under the Plan, to the extent
benefits are not duplicative of what you are receiving under the agreement,
contract or arrangement.

Termination of Severance Benefits

All severance benefits payable under this Plan (including severance pay,
outplacement assistance and continuation coverage premiums) will be terminated
if CEC determines that you have violated the noncompetition or confidentiality
provisions contained in your release form.

 

V. AMENDMENT AND TERMINATION OF THE PLAN

Except as provided below, CEC reserves the right in its discretion to amend or
terminate this Plan, or to alter, reduce, or eliminate any severance benefit,
practice or policy hereunder, in whole or in part, at any time and for any
reason without the consent of or notice to any employee or any other person
having any beneficial interest in this Plan. Such action may be taken by the
Board of Directors of CEC, by the Chief Executive Officer of CEC, or by any
other individual or committee to whom such authority has been delegated by the
Board of Directors.

 

-8-



--------------------------------------------------------------------------------

However, during the 24-month period following a Change in Control, the Plan may
not be amended, terminated or otherwise altered to reduce the amount (or change
the terms) of any severance benefit that becomes payable to a Participant who
was a Participant in the Plan on the day prior to the Change in Control.

In addition, if a Change in Control occurs within the 6-month period following
the effective date of an amendment to terminate the Plan or otherwise reduce the
amount (or alter the terms) of any severance benefit under the Plan, such
amendment (or portion of such amendment) will become null and void upon the
Change in Control. Upon the Change in Control, the Plan will automatically
revert to the terms in effect prior to the adoption of said amendment.

Notwithstanding the above limitations, the Plan may be amended at any time (and
such amendment will be given affect) if such amendment is required to bring the
Plan into compliance with applicable law, including but not limited to
Section 409A of the Internal Revenue Code.

This Plan shall terminate immediately upon CEC’s filing for relief in bankruptcy
or on such date as an order for relief in bankruptcy is entered against CEC. A
Participant who experiences a severance event after such termination will not be
eligible for benefits under this Plan.

 

VI. SUBMITTING CLAIMS FOR BENEFITS

Normally, CEC will determine an employee’s eligibility and benefit amount on its
own and without any action on the part of the terminating employee, other than
returning the release form. The severance payments will begin as soon as
administratively feasible after the date the release becomes irrevocable.

Formal Claims for Benefits. If you think you are entitled to benefits but have
not been so notified by CEC, if you disagree with a decision made by CEC, or if
you have any other complaint regarding the Plan that is not resolved to your
satisfaction, you or your authorized representative may submit a written claim
for benefits. The claim must be submitted to CEC’s Human Resources Department in
Minneapolis, Minnesota within six months after the date you terminated
employment. Claims received after that time will not be considered.

CEC will ordinarily respond to the claim within 90 days of the date on which it
is received. However, if special circumstances require an extension of the
period of time for processing a claim, the 90-day period can be extended for an
additional 90 days by giving you written notice of the extension, the reason why
the extension is necessary, and the date a decision is expected.

CEC will give you a written notice of its decision if it denies your claim for
benefits in whole or in part. The notice will explain the specific reasons for
the decision,

 

-9-



--------------------------------------------------------------------------------

including references to the relevant plan provision upon which the decision is
based, with a description of any additional material or information necessary
for you to perfect your claim, and the procedures for appealing the decision.

Appeals. If you disagree with the initial claim determination, in whole or in
part, you or your authorized representative can request that the decision be
reviewed by filing a written request for review with CEC’s Human Resources
Department in Minneapolis, Minnesota within 60 days after receiving notice that
the claim has been denied. You or your representative may present written
statements describing reasons why you believe the claim denial was in error, and
should include copies of any documents you want us to consider in support of
your appeal. Your claim will be decided based on the information submitted, so
you should make sure that your submission is complete. Upon request to CEC, you
may review all documents we considered or relied on in deciding your claim. (You
may also receive copies of these documents free of charge.)

Any appeal will be reviewed and decided by person(s) other than the person(s)
who made the determination on your original claim. Generally, the decision will
be reviewed within 60 days after CEC receives a request for review. However, if
special circumstances require a delay, the review may take up to 120 days. (If a
decision cannot be made within the 60-day period, you will be notified of this
fact in writing.) You will receive a written notice of the decision on the
appeal, which will explain the reasons for the decision by making specific
reference to the Plan provisions on which the decision is based.

Limitations Period. The claims procedure above is mandatory. If an employee has
completed the entire claims procedure and still disagrees with the outcome of
the employee’s claim, the employee may commence a civil action under § 502(a) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
employee must commence such civil action within one year of the date of the
final denial, or the employee will waive all rights to relief under ERISA.

 

VII. PLAN ADMINISTRATION

The following information relates to the administration of the Plan and the
determination of Plan benefits.

Name of Plan:

Capella Education Company Executive Severance Plan

Type of Plan:

The Plan is a “welfare benefits plan” that provides severance benefits in the
event a participant’s employment with CEC or its subsidiaries terminates under
certain circumstances. All benefits are paid from the general assets of CEC. No
trust fund, insurance contract or other pool of assets is maintained to provide
Plan benefits.

 

-10-



--------------------------------------------------------------------------------

Plan Administrator/Plan Sponsor:

CEC is the “Plan Sponsor” and “Plan Administrator” of this Plan. Communications
to CEC regarding the Plan should be addressed to:

Capella Education Company

ATTN: Human Resources Department

225 South Sixth Street, 8th Floor

Minneapolis, MN 55402

Telephone: (612) 977-5299

As Plan Administrator, CEC has complete discretionary authority to interpret the
provisions of the Plan and to determine which employees are eligible to
participate and eligible for Plan benefits, the requirements to receive
severance benefits, and the amount of those benefits. CEC also has authority to
correct any errors that may occur in the administration of the Plan, including
recovering any overpayment of benefits from the person who received it.

Employer Identification Number: 41-1717955

Plan Number: 506

Plan Year: The calendar year.

Agent for Service of Legal Process:

Legal process regarding the Plan may be served on CEC at the address listed
above.

Assignment of Benefits:

You cannot assign your benefits under this Plan to anyone else, and your
benefits are not subject to attachment by your creditors. CEC will not pay Plan
benefits to anyone other than you (or your estate, if you die after having a
qualifying severance event but before receiving the complete severance amount
payable to you up to the date of your death).

Governing Law:

This Plan, to the extent not preempted by ERISA or any other federal law shall
be governed by and construed in accordance with, the laws of the sate of
Minnesota.

 

-11-



--------------------------------------------------------------------------------

Employment Rights:

Establishment of the Plan shall not be construed to in any way modify the
parties’ at-will employment relationship, or to give any employee the right to
be retained in CEC’s service or to any benefits not specifically provided by the
Plan. The right of an employer to terminate the employment relationship of an
employee (or to accelerate the termination date) will not in any way be affected
by the terms of this Plan or any release.

Statement of Rights of Participants:

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (“ERISA”).
ERISA provides that all Plan participants are entitled to:

 

  1. Examine, without charge, at CEC’s Human Resources Department and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration, if required.

 

  2. Obtain, upon written request to CEC’s Human Resources Department, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if required, and updated summary plan description.
CEC may make a reasonable charge for the copies.

 

  3. Receive a summary of the Plan’s annual financial report (if the Plan is
required to file such a report). CEC is required by law to furnish each
participant with a copy of this summary financial report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one may fire you or otherwise discriminate against you in any
way to prevent you from obtaining a welfare benefit or exercising your rights
under ERISA.

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have the right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all with
certain time schedules.

Under ERISA there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require CEC to provide the
materials and pay you up to $110 a

 

-12-



--------------------------------------------------------------------------------

day until you receive the materials, unless the materials were not sent because
of reasons beyond its control. If you have a claim for benefits which is denied
or ignored, in whole or in part, and you have exhausted your appeal rights under
the Plan’s claims procedure, you may file suit in a state or federal court. If
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in federal court. The
court will decide who should pay costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

If you have any questions about the Plan, you should contact CEC’s Human
Resources Department. If you have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
CEC, you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C., 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

-13-